DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the required species in the reply filed on 12/6/2020 is acknowledged.

	Claims 1-20 are examined on the merits.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/10/2021, 11/4/2021 and 12/6/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-9, 12-17, 19 and 20 are rejected under 35 U.S.C. 102a1 as being anticipated by Wang et al. (Gene Therapy, 2015, Vol. 22, pages 984-992).
The claimed invention is drawn to a kit for determining the titer of adeno-associated virus (AAV) neutralizing antibodies in a human serum sample, said kit comprising: (i) at least one recombinant AAV vector comprising a heterologous sequence, (ii) a population of AAV permissive cells;
and (iii) instructions, wherein the instructions include the following steps:
(a) incubating the recombinant AAV vector comprising the heterologous sequence with
the human serum sample to form a serum/vector mixture;
(b) exposing the AAV permissive cells to the serum/vector mixture to produce AAV
transduced cells which have been transduced with the recombinant AAV vectors from the
serum/vector mixture;
(c) measuring the quantity of the AAV transduced cells; and
(d) determining the AAV neutralizing antibody titer in the human serum sample based
on the measured quantity of the AAV transduced cells;
wherein the human serum sample is collected from a patient in need of an AAV
mediated gene therapy, a patient after a dose of AAV gene therapy, or a patient suspected of exposure to an AAV vector.

A kit for determining the titer of adeno-associated virus (AAV) neutralizing antibodies in a human serum sample, said kit comprising: (i) at least one recombinant AAV vector comprising a heterologous sequence, (11) a population of AAV permissive cells; and 
(iii) instructions, wherein the instructions include the following steps 
(a) incubating the AAV vector with the human serum sample to form a serum/vector
mixture;
(b) exposing the AAV permissive whole cells to the serum/vector mixture to produce
AAV transduced cells which have been transduced with the AAV vectors from the
serum/vector mixture;
(c) measuring the quantity of whole cells transduced by AAV; and
(d) determining the AAV neutralizing antibody titer in the serum sample based on the
measured quantity of the AAV transduced whole cells.

A kit for determining the titer of adeno-associated virus (AAV) neutralizing antibodies in a human cerebrospinal fluid (CSF) sample, said kit comprising: (i) at least one recombinant AAV vector comprising a heterologous sequence, (ii) a population of AAV permissive cells; and (iii) instructions, wherein the instructions include the following steps:
(a) incubating the recombinant AAV vector comprising the heterologous sequence with the human CSF sample to form a CSF/vector mixture;
(b) exposing the AAV permissive cells to the C SF/vector mixture to produce AAV
transduced cells which have been transduced with the recombinant AAV vectors from the
CSF/vector mixture;
(c) measuring the quantity of the AAV transduced cells; and
(d) determining the AAV neutralizing antibody titer in the human CSF sample based on
the measured quantity of the AAV transduced cells.

	The recombinant AAV comprises a GFP tag.  

MPEP 2112.01 provides guidance on product claims when nonfunctional printed matter, such as instructions, are also claimed.  The claim limitations drawn to instructions (portions of claims 1, 8 and 16 and all of claims 5-7, 12-14 and 19) are not interpreted to distinguish the claimed product from the prior art since the structural requirements of the claimed kit/product are at least one recombinant AAV vector comprising a heterologous sequence (GFP gene) and a population of AAV permissive cells.  

MPEP § 2111.02 (II) recites, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the pre-amble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limita-tions, then the preamble is not considered a limitation and is of no significance to claim construction.”  The claim limitations related to determining the titer of AAV neutralizing antibodies in human serum are interpreted as intended use limitations (see claims 1, 8, 15, 15 and 20).  

In view of the guidance from the MPEP, the claimed invention is drawn to A kit comprising: (i) at least one recombinant AAV vector comprising a GFP tag and (ii) a population of AAV permissive cells.


Wang et al. teach infecting cells with AAV, wherein the examples of the cells are HeLa cells.  The AAV encode for a luciferase or GFP protein.  Wang et al. teach the use of the HeLa cells or Huh7 cells and AAV-GFP or AAV-luciferase vector in the testing for neutralizing antibodies. [see page 3 and 9 and figure 8]  Therefore, Wang et al. anticipate the instant invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 10, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. as applied to claims 1, 2, 5-9, 12-17, 19 and 20 above, and further in view of Tomar et al. (Oncogene, 2003, Vol. 22, pages 5712-5715).
The claimed AAV permissive cells are HeLa S3 cells.  

The teachings of Wang et al. are discussed above.  However, they do not teach HeLa S3 cells being used with their AAV vectors.  

Tomar et al. teach that HeLa S3 cells are susceptible to AAV uptake/infection. [see abstract and left column of page 5713]


	It would have been obvious to one of ordinary skill in the art to modify the product taught by Wang et al. in order to employ a HeLa S3 cell for AAV activity testing.  One would have been motivated to do so, given the suggestion by Wang et al. that the method can utilize a plurality of mammalian cells, such as HeLa or Huh7.  There would have been a reasonable expectation of success, given the knowledge that HeLa S3 cells are permissive to AAV infectivitiy, as taught by Tomar et al.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960.  The examiner can normally be reached on M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN P BLUMEL/            Primary Examiner, Art Unit 1648